DETAILED ACTION
Response to Amendment
Applicants have proposed amending claims 1 and 13 from "wherein the first protective (14) … is connected to the active material (12)" to "wherein the first protective (14) … is directly connected to the active material (12)." This limitation was not previously presented. Applicants have further proposed amending claims 1 and 13 to include the limitation "wherein a gap is reserved between the first protective layer (14) and the connecting portion (131) along the height direction (Z)." This limitation was not previously presented.  Therefore, the proposed amendments raise new issues that would require further consideration and/or search.

Response to Arguments
Applicant's arguments filed 12 March 2021 have been fully considered but they are not persuasive.
Applicants argue Nishinaka fails to teach "a first protective layer" (P8/¶2). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue the insulating layer 5 is not entirely disposed between the positive electrode current collecting lead and the positive electrode active material layer 41 (P9/¶1). It is noted that the features upon which applicant relies (i.e., the first protective layer is entirely disposed between the conductive structure and the active material layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants argue the insulating layer 5 is not directly connected to the positive electrode material 41 (P9/¶1). Tsuji describes that insulating layer 5 completely covers the first uncoated region 40a (e.g., [0034]). The uncoated region 40a abuts the active material layer 41 (e.g., [0028]). As the insulating layer 5 completely covers the first uncoated region 40a, the insulating layer 5 directly contacts active material layer 41. Therefore, Tsuji describes the insulating layer 5 is directly connected to the positive electrode active material layer 41.
Applicants argue it is evident with reference to Fig. 3 of Cherng that no gap is formed between the insulation layer 106 and a conductive lead in a height direction (P10/¶1). It is noted that the features upon which applicant relies (i.e., there is a gap formed between the first protective layer and a conductive structure in a height direction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 recites "wherein in a gap is reserved between the first protective layer (14) and the connecting portion (131) along the height direction." The instant application describes the connecting portion 131 as being formed by welding the conductive structure 13 to the protrusion portion 1122 (e.g., [0056]). The connection portion is the portion of the conductive structure welded to the protrusion portion based on the instant specification. The instant application and claims also allow a portion of the conductive structure 13, which is analogous to the conductive lead 202 of Cherng, to contact a portion of the first protective layer (e.g., Figs. 9–11, [0056]–[0058], and claims 9 and 10).  Paragraph [0023] of Cherng states:
wherein each of the cathode electrode tab and the anode electrode tab has an insulation layer 106 coating on a predetermined area that covers from a boundary of the cathode electrode tab 101 and the cathode plate or the anode electrode tab and the anode plate, so as to prevent the cathode electrode tab 101 from 
Based on this disclosure, one skilled in the art would understand that the welded portion of the conductive lead 202 begins 3 mm from a boundary of the cathode electrode tab 101 or the anode electrode tab 103. Cherng discloses the insulation layer 106 extends 1 to 2 mm from a boundary of the cathode electrode tab 101 or the anode electrode tab 103. Based on these dimensions, it is clear that there is a 1 mm to 2 mm gap between the area covered by the insulation layer 106 and the welded portion of the conductive lead 202/204. Paragraphs [0011], [0021], and [0022] include similar disclosures. Therefore, it is evident with reference to paragraphs [0011] and [0021]–[0023] that a gap is formed between the insulation layer 106 and a welded portion of a conductive lead in a height direction.
Applicants argue Cherng fails to cure the deficiencies of Nishinaka (P10/¶3). Cherng cures the alleged deficiencies of Nishinaka as detailed above.
Applicants argue neither of Fukunaga and Huh discloses "a conductive structure (13)" and "a first protective layer (14)" (P10/¶4). Fukunaga discloses a first protective layer (1c1, [0040]) and a conductive structure (6, [0068]); and Huh discloses a first protective layer (40, [0034]). Therefore, Fukunaga and Hug disclose "a conductive structure (13)" and "a first protective layer (14)."
Applicants argue Abe is completely [silent] on "a conductive structure (13)" (P11/¶2). Abe discloses a conductive structure (10, [0031]). Further, Abe discloses a gap between a first protective layer (9) and a connection structure (10) along a height direction (Fig. 1, [0031]). Therefore, Abe is not completely silent on a conductive structure.

Applicants argue claim 13 is allowable because it includes all the limitations of claim 1 (P11/¶6). Claim 1 is not allowable as detailed above.
Applicants argue claims 14, 15, 17, and 18 are nonobvious because they depend from claim 13 (P11/¶7). Claim 13 is obvious as detailed above.
Applicants argue claim 20 is allowable because it includes all the limitations of claim 1 (P11/¶8). Claim 1 is not allowable as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725